          Case 3:19-cr-03592-BTM Document 51 Filed 04/13/21 PageID.182 Page 1 of 1



 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5
                          FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 6

 7
     UNITED STATES OF AMERICA,                       )   Case No.: 3:19-cr-03592-BTM
 8                                                   )
                                                     )   ORDER GRANTING JOINT MOTION TO
 9                          Plaintiff,               )   CONTINUE SENTENCING
                                                     )   HEARING
10   v.                                              )
                                                     )
11   ALEJANDRO HERRERA CONTRERAS,                    )    Current Date: April 12, 2021
                                                     )    Current Time: 2:00 PM
12                                                   )
                            Defendant.               )
                                                     )    Proposed Date: May 17, 2021
13
                                                     )    At 2:00 PM
14                                                   )

15

16

17
              For good cause appearing and in conformance with the parties’ agreement, the Court
18
     hereby continues the Sentence With PSR hearing from April 12, 2021, to May 17, 2021 at 2:00
19

20   PM. The court finds that the time between April 8, 2021 and May 17, 2021 is excludable

21   pursuant to the Speedy Trial Act section3161(h)(7)(A) in the interest of justice.
22
     IT IS SO ORDERED:
23
     Dated: April 13, 2021
24

25

26

27

28

                                                          1
